 



Exhibit 10.18
[FORM FOR EMPLOYEES]
Restricted Stock Unit Award Agreement
Under the
Ultra Clean Holdings, Inc.
Stock Incentive Plan
Date of Grant:
Name of Participant:
Number of Units/Shares:
     Ultra Clean Holdings, Inc., a Delaware corporation (the “Company”), hereby
grants the number of restricted stock units (each representing a share of common
stock of the company (the “Shares”)) set forth above (the “RSUs”), as of the
date of grant set forth above (the “Grant Date”), to the above-named participant
(“Participant”) pursuant to Section 7 of the Ultra Clean Holdings, Inc. Amended
and Restated Stock Incentive Plan (the “Plan”), in consideration for your
services to the Company.
     Capitalized terms not otherwise defined herein shall have the same meanings
as in the Plan. The terms and conditions of this Restricted Stock Unit Award
Agreement (this “Agreement”), to the extent not controlled by the terms and
conditions contained in the Plan, are as follows:
     1.   Vesting.  The RSUs shall become vested on the following vesting
schedule, subject to Participant remaining an employee of the Company on the
applicable vesting date: *****[time-based or performance based vesting]*****
     2.   Forfeiture of Unvested RSUs.  Immediately upon termination of
Participant’s employment for any reason (including death or disability), any
unvested RSUs shall be forfeited without consideration.
     3.   Conversion into Common Stock.  Shares will be issued as soon as
practicable following vesting of the RSUs. As a condition to such issuance,
Participant shall have satisfied his or her tax withholding obligations as
specified in this Agreement and shall have completed, signed and returned any
documents and taken any additional action that the Company deems appropriate to
enable it to accomplish the delivery of the Shares. In no event will the Company
be obligated to issue a fractional share. Notwithstanding the foregoing, (i) the
Company shall not be obligated to deliver any Shares during any period when the
Company determines that the conversion of a RSU or the delivery of shares
hereunder would violate any federal, state or other applicable laws and/or may
issue shares subject to any restrictive legends that, as determined by the
Company’s counsel, is necessary to comply with securities or other regulatory

 



--------------------------------------------------------------------------------



 



requirements, and (ii) the date on which shares are issued may include a delay
in order to provide the Company such time as it determines appropriate to
address tax withholding and other administrative matters.
     4.   Tax Treatment.  Any withholding tax liabilities (whether as a result
of federal, state or other law and whether for the payment and satisfaction of
any income tax, social security tax, payroll tax, or payment on account of other
tax related to withholding obligations that arise by reason of the RSUs)
incurred in connection with the RSUs becoming vested and Shares issued, or
otherwise incurred in connection with the RSUs, may be satisfied in any of the
following manners determined by the Company (and the Company may with notice to
Participant require any of the following methods): (i) by the Company
withholding a number of Shares that would otherwise be issued under the RSUs
that the Company determines have a fair market value approximately equal to the
minimum amount of taxes that the Company concludes it is required to withhold
under applicable law; (ii) by payment by Participant to the Company in cash or
by check an amount equal to the minimum amount of taxes that the Company
concludes it is required to withhold under applicable law (which amount shall be
due within one business day of the day the tax event arises unless otherwise
determined by the Company); or (iii) by the sale by Participant of a number of
Shares that are issued under the RSUs, which the Company determines is
sufficient to generate an amount that meets the tax withholding obligations plus
additional shares to account for rounding and market fluctuations, and payment
of such tax withholding to the Company, and such Shares may be sold as part of a
block trade with other participants of the Plan. Participant hereby authorizes
the Company to withhold such tax withholding amount from any amounts owing to
Participant to the Company and to take any action necessary in accordance with
this paragraph.
     Notwithstanding the foregoing, Participant acknowledges and agrees that he
is responsible for all taxes that arise in connection with the RSUs becoming
vested and Shares being issued or otherwise incurred in connection with the
RSUs, regardless of any action the Company takes pursuant to this Section.
     5.   Lock-up Period.  Participant agrees that the Company (or a
representative of the underwriter(s)) may, in connection with any underwritten
registration of the offering of any securities of the Company under the
Securities Act, require that Participant not sell, dispose of, transfer, make
any short sale of, grant any option for the purchase of, or enter into any
hedging or similar transaction with the same economic effect as a sale, any
Shares or other securities of the Company held by Participant, for a period of
time specified by the underwriter(s) (not to exceed one hundred eighty
(180) days) following the effective date of the registration statement of the
Company filed under the Securities Act. Participant further agrees to execute
and deliver such other agreements as may be reasonably requested by the Company
and/or the underwriter(s) that are consistent with the foregoing or that are
necessary to give further effect thereto. In order to enforce the foregoing
covenant, the Company may impose stop-transfer instructions with respect to
Participant’s Shares until the end of such period. The underwriters of the
Company’s stock are intended third party beneficiaries of this Section and shall
have the right, power and authority to enforce the provisions hereof as though
they were a party hereto.

2



--------------------------------------------------------------------------------



 



     6.   Restrictions on Transfer of Shares.  Participant understands and
agrees that the RSUs may not be sold, given, transferred, assigned, pledged or
otherwise hypothecated by the holder. In addition, Participant understands and
agrees that any Shares are subject to the applicable restrictions on transfer
set forth in the Plan.
     7.   Certificates.  Certificates issued in respect of the Shares shall,
unless the Committee otherwise determines, be registered in the name of
Participant. Such stock certificate shall carry such appropriate legends, and
such written instructions shall be given to the Company transfer agent, as may
be deemed necessary or advisable by counsel to the Company in order to comply
with the requirements of the Securities Act of 1933, any state securities laws
or any other applicable laws.
     8.   Stockholder Rights.  Participant will have no voting or other rights
as the Company’s other stockholders with respect to the Shares until issuance of
the Shares.
     9.   No Employment/Service Rights.  Neither this Agreement nor the grant of
the RSUs hereby confers on Participant any right to continue in the employ or
service of the Company or any Subsidiary or interferes in any way with the right
of the Company or any Subsidiary to determine the terms of Participant’s
employment or service.
     10.   Terms of Plan, Interpretations.  This Agreement and the terms and
conditions herein set forth are subject in all respects to the terms and
conditions of the Plan, which shall be controlling. All interpretations or
determinations of the Committee and/or the Board shall be binding and conclusive
upon Participant and his legal representatives on any question arising
hereunder. Participant acknowledges that he has received and reviewed a copy of
the Plan.
     11.   Notices.  All notices hereunder to the party shall be delivered or
mailed to the following addresses:
     If to the Company:
Ultra Clean Holdings, Inc.
150 Independence Drive
Menlo Park, CA 94025
Attn: Controller
     If to Participant:
At the address specified on the signature page or the last address for
Participant in the Company’s records.
     Such addresses for the service of notices may be changed at any time
provided notice of such change is furnished in advance to the other party.
     12.   Entire Agreement.  This Agreement contains the entire understanding
of the parties hereto in respect of the subject matter contained herein. This
Agreement together

3



--------------------------------------------------------------------------------



 



with the Plan supersedes all prior agreements and understandings between the
parties hereto with respect to the subject matter hereof.
     13.   Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without application of the
conflict of laws principles thereof.
     14.   Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed as of the date first above written.

            ULTRA CLEAN HOLDINGS, INC.

      By:           Name:           Title:             PARTICIPANT:

            Name:         Address:        

5